Title: To Thomas Jefferson from C. W. F. Dumas, [15 February 1791]
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



[The Hague] 15e. fevr. 1791.

Les Gazettes ci-jointes diront à V.E. tout ce que l’on sait ici parmi les mieux instruits des affaires générales de l’Europe. Je m’apperçois, depuis quelques jours, que le parti Pr[ussie]n ici commence à s’allarmer sur la tournure que les affaires prennent en Allemagne. Par contre, les autres, incomparablement plus nombreux, s’en réjouïssent, en conçoivent l’espoir de voir humilier enfin leurs oppresseurs. Les fonds américains se soutiennent ici sur le pied le plus avantageux. Messrs. N. et Jb. v. Staphorst & Hubbard ont ouvert une nouvelle négotiation de ƒ 1200,000 fondés sur vos dettes consolidées à 6 p% d’intérêt sans plus. Un rentier, qui vient d’en faire venir d’Amst[erdam] 8 Obligations deƒ 1000, m’a dit avoir dû payer ¾ p% de courtage pour les avoir au pair, et qu’on ne peut déjà plus les avoir à moins de 1 ½ p%, c’est à ƒ 1015 pour 1000; tandis que les anciennes sont toujours de 20 à 25 audessus du Capital, parce qu’elles valent 9 p% d’interet par an au moins.
J’espere de me voir bientôt favorisé par Votre Excellence de bonnes nouvelles Américaines; spécialement de ce qu’Elle pense  avec toute la sage Administration de notre auguste Union, sur mon idée des Paquebots ou autre bâtimens commissionnés, pour cheminer régulierement chaque mois, tour à tour de Philadelphie, N. York, Baltimore à Helvoetsluis et vice versa. Je suis toujours fermement persuadé qu’il seroit de la dignité, de l’intérêt et de l’utilité de cette belle Union d’avoir au moins cette voie de correspondance non précaire, indépendante et sûre, tant qu’il existera une Puissance perpétuellement tendante à envahir, empiéter, se prévaloir, influer, dominer partout où elle peut. Mon Zèle est donc pur en proposant cette affaire, et sollicite votre indulgence pour la liberté que je prends d’y insister si souvent. Si ces bâtimens pouvoient être armés plus ou moins selon les temps, ils pourroient occasionellement servir d’escorte, et être d’autant plus respectés.
J’accomplis ce jour le 70e. anniversaire de ma naissance; celui du 19 Avril prochain me sera plus cher, parce qu’il sera mon 16e. anniversaire au service de la plus heureuse Confédération qui existe sur ce Globe. Tous les jours jusqu’au dernier de ma vie, je prierai Dieu de la bénir de plus en plus. De V.E. le t. resp. humble ob. & fid. serv.
